Morton, J.
This is a bastardy complaint. There was a verdict of guilty and the case is here on exceptions to the admission of testimony, and to the charge.
1. The first exception was to the admission of the question put to the complainant, “Now, from the first, have you accused Donoghue of being the father of the child ? ” To which the witness answered, “ Yes, sir, I have.” The question and the answer *73were admitted subject to the defendant’s exception to show constancy of accusation. The next exception was of a like nature. The complainant’s mother was asked if she had ever heard her daughter accuse any other person than the defendant of being the father of the child and she said that she had not. This question and answer were also admitted as tending to show constancy. It appeared that a complaint was made in the lower court before the child was born and that a supplemental complaint was filed in the Superior Court after the birth of the child. The statute provides that, “If, upon examination under the provisions of section one and also in the time of her travail, she accuses the same man of being the father of the child of which she is about to be delivered, and continues constant in such accusation, her accusation in time of travail may be put in evidence upon the trial to corroborate her testimony.” R. L. c. 82, § 16. That is, as we construe the statute, if the complainant has in the time of her travail accused the same man of being the father of her child whom she accused in the examination before the magistrate, and has continued constant in such accusation from the time of such examination, her accusation in time of travail may be put in evidence. In the present case, it is plain, that the testimony that was objected to was introduced for the purpose of laying a foundation under the statute for the introduction of the accusation in time of travail by the complainant which was subsequently testified to by herself and her mother. There was nothing to show that the complainant had made any accusation prior to that contained in the complaint to the magistrate, and the words “from the first” in the question that was put to her and objected to must be taken to refer to the accusation thus made. For the same reason, namely, that there was nothing to show that the daughter had ever made any accusation against anybody before that contained in the complaint, it cannot be said that the question to and answer of the mother were wrongly admitted.
2. The remaining exception relates to an illustration that was used in the charge, and the objection is that what was said constituted a charge upon the facts. The illustration was used for the purpose of directing the attention of the jury to considerations which as men of the world they might properly take into account as bearing on the credibility of the story told by the *74complainant of the circumstances under which as she claimed the child was begotten. There was nothing which could fairly be construed as manifesting an intention on the part of the Chie Justice to throw into the scale on one side or the other the weight of his opinion on the question of credibility, which is what the statute was designed to prevent. See Cook v. Bartlett, 179 Mass. 576, 580; Haskell v. Cape Ann Anchor Works, 178 Mass. 485, 488; McKean v. Salem, 148 Mass. 109, 114; Commonwealth v. Clifford, 145 Mass. 97; Commonwealth v. Hayes, 114 Mass. 282; Morrissey v. Ingham, 111 Mass. 63; Harrington v. Harrington, 107 Mass. 329; Durant v. Burt, 98 Mass. 161,168. A majority of the court think that the exceptions on this branch of the case also should be overruled.

Exceptions overruled.